      Case 1:20-cv-00321-NONE-JLT Document 32 Filed 04/06/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          EASTERN DISTRICT OF CALIFORNIA
10   JUSTIN FLEEMAN, an individual,               )   Case No.: 1:20-cv-00321-NONE-JLT
                                                  )
11                   Plaintiff,                   )   [PROPOSED] ORDER GRANTING JOINT
12          vs.                                   )   REQUEST TO SEAL DOCUMENTS
                                                  )   (Doc. 31)
13   COUNTY OF KERN, et al.                       )
                                                  )
14                   Defendants.                  )
15                                                )

16          Based upon the joint request of the parties and good cause appearing, the Court
17   ORDERS:
18      1. The documents filed collectively as ECF Document No. 30 shall be SEALED;
19      2. Plaintiff may file the Redacted Proofs of Service submitted to the Court concurrently
20          with the Joint Request to Seal Documents.
21
     IT IS SO ORDERED.
22
23      Dated:     April 6, 2021                                 _ /s/ Jennifer L. Thurston
                                                      CHIEF UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28


     Fleeman v. County of Kern, et al.                                   United Stated District Court - EDCA
     [Proposed] Order Granting Joint Request to Seal Documents                                        Page 1
